Citation Nr: 0401379	
Decision Date: 01/14/04    Archive Date: 01/22/04

DOCKET NO.  03-06 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an increased rating for the left knee, status 
post-meniscectomy, currently evaluated as 10 percent 
disabling. 


REPRESENTATION

Veteran represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1969 to May 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision issued in September 2002 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma.  The RO scheduled the veteran for his 
requested Travel Board hearing in September 2003, but he 
failed to appear for the hearing without explanation and has 
not requested that the hearing be rescheduled.  Therefore, 
his request for a Travel Board hearing is considered 
withdrawn.  See 38 C.F.R. § 20.704(d) (2003).


FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the issue decided herein have been obtained.

2.  The veteran manifests slight left knee impairment in the 
form of arthritis resulting in pain on motion.  Left knee 
manifestations do not more nearly approximate moderate 
impairment; leg flexion is not limited to less than 
110 degrees, extension is full and there is no evidence of 
recurrent subluxation, lateral instability, or frequent 
episodes of locking or joint effusion.


CONCLUSION OF LAW

The criteria for entitlement to an increased rating for left 
knee, status post-meniscectomy, currently evaluated as 10 
percent disabling, have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5257, 5260, 5261 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002), and its implementing regulations, 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2003), are applicable to the veteran's claim.  

The Act and the implementing regulations provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

With respect to VA's duty to notify, in November 2001 and in 
April 2002, the RO sent letters to the veteran explaining his 
role in the claims process and asking him to submit certain 
information.  In accordance with the requirements of the 
VCAA, the letters informed the veteran what evidence and 
information VA would be obtaining.  The letters explained 
that VA would make reasonable efforts to help him get 
evidence such as medical records, but that he was responsible 
for providing sufficient information to VA to identify the 
custodian of any records.  Additionally, the statement of the 
case provided notice of the VCAA provisions and the pertinent 
regulations governing the veteran's increased rating claim.  
Thus, the veteran has been afforded appropriate notice under 
the VCAA.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The Board acknowledges that the November 2001 and April 2002 
requested a response from the veteran within 30 days.  
Nevertheless, those letters also indicated that the veteran 
had up to one year to submit the requested information and/or 
evidence, in compliance with 38 U.S.C.A. § 5103(b).  To the 
extent this language was misleading, see Paralyzed Veterans 
of America, et. al. v. Secretary of Department of Veterans 
Affairs (PVA), 345 F.3d 1334 (Fed. Cir. 2003), the Board 
emphasizes that, in any case, more than one year has passed 
since the date of the VCAA letter.  Moreover, in August 2003 
the veteran specifically indicated the absence of any medical 
evidence to support his claim.  As such no prejudice has 
resulted to the veteran.  Also, see Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 701, 117 Stat. 2651, ___ (Dec. 
16, 2003) (to be codified at 38 U.S.C. § ____).

With respect to VA's duty to assist the veteran, the Board 
notes that in December 2002, the RO requested that an 
Authorization and Consent Form be signed by the veteran for 
treatment records from Dr. R. Parkinson, a private physician.  
There is no indication in the claims file that the veteran 
either returned or signed this form.  In any event, in April 
2003 and April 2002, the veteran was afforded contemporary VA 
examinations specific to the nature and severity of his left 
knee disability.  See 38 C.F.R. § 3.159(c)(4)(i).  Moreover, 
the Board emphasizes that the veteran has specifically stated 
in August 2003 that he has no further medical evidence to 
submit.  Therefore, the Board is also satisfied that the RO 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations.  Based on the facts of this 
case, VA has done everything reasonably possible to assist 
the veteran and the record is sufficient to decide the claim 
at this time. 

II.  Increased Rating for Left Knee, Status Post-Meniscectomy

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2003).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2003).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3 (2003).

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  
38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.

Limitation of motion of the knee is contemplated in 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5260 and 5261.  Diagnostic Code 
5260 provides for a zero percent evaluation where flexion of 
the leg is only limited to 60 degrees.  For a 10 percent 
evaluation, flexion must be limited to 45 degrees.  For a 20 
percent evaluation is warranted where flexion is limited to 
30 degrees.  A 30 percent evaluation may be assigned where 
flexion is limited to 15 degrees.  Diagnostic Code 5261 
provides for a zero percent evaluation where extension of the 
leg is limited to five degrees.  A 10 percent evaluation 
requires extension limited to 10 degrees.  A 20 percent 
evaluation is warranted where extension is limited to 
15 degrees.  A 30 percent evaluation may be assigned where 
the evidence shows extension limited to 20 degrees.  For a 40 
percent evaluation, extension must be limited to 30 degrees.  
And finally, where extension is limited to 45 degrees a 
50 percent evaluation may be assigned.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5260, 5261.

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic code(s) for the specific joint(s) 
involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  When, 
however, the limitation of motion of the specific joint(s) 
involved is noncompensable under the appropriate diagnostic 
code(s), a 10 percent rating is for application for each such 
major joint or group of minor joints affected by limitation 
of motion, to be combined, not added under Diagnostic Code 
5003.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, a 10 percent evaluation is warranted if there is X- 
ray evidence of involvement of two or more major joints or 
two or more minor joint groups and a 20 percent evaluation is 
authorized if there is X-ray evidence of involvement of two 
or more major joints or two or more minor joint groups and 
there are occasional incapacitating exacerbations.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.

38 C.F.R. § 4.71a, Diagnostic Code 5257 provides for 
assignment of a 10 percent rating when there is slight 
recurrent subluxation or lateral instability, a 20 percent 
rating when there is moderate recurrent subluxation or 
lateral instability, and a 30 percent evaluation for severe 
knee impairment with recurrent subluxation or lateral 
instability.

A veteran who has arthritis and instability of the knee may 
be rated separately under Diagnostic Codes 5003 and 5257, and 
evaluation of knee dysfunction under both of those codes does 
not amount to pyramiding under 38 C.F.R. § 4.14, if there is 
evidence of additional disability.  See VAOPGCPREC 23-97 62 
Fed. Reg. 63,604 (1997) and VAOPGCPREC 9-98 (August 14, 
1998), published at 63 Fed. Reg. 56,704 (1998).  

Pyramiding, that is the evaluation of the same disability, or 
the same manifestation of a disability, under different 
diagnostic codes, is to be avoided when rating a veteran's 
service-connected disabilities.  38 C.F.R. § 4.14 (2003).  It 
is possible for a veteran to have separate and distinct 
manifestations from the same injury which would permit rating 
under several diagnostic codes, as seen by the separate 
assignment of evaluations based on instability and arthritis 
with limitation of motion; however, the critical element in 
permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2002) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected disability.  The Board has found 
nothing in the historical record that would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  The Board is of the opinion 
that this case presents no evidentiary considerations that 
would warrant an exposition of remote clinical histories and 
findings pertaining to this disability.  Furthermore, in an 
increased rating case the present disability level is the 
primary concern and past medical reports do not take 
precedence over current findings.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  



The veteran is service-connected for a left knee disability, 
currently evaluated as 10 percent disabling, under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5257.  He contends that he is 
entitled to an increased rating for his service-connected 
left knee, status post-meniscectomy, as the swelling and pain 
have increased.  The veteran claims that his knee swells 
everyday and that it is difficult for him to stand for 
periods of time.  

The relevant medical evidence of record includes treatment 
records from the VA Medical Center in Oklahoma City, Oklahoma 
from June and July 2001 and March 2002, and the reports of VA 
examinations conducted in April 2002 and April 2003.  

The VA treatment records for June 2001 to July 2001 reflect 
treatment for left knee pain and note moderate-to-severe 
crepitus with left knee motion.  The veteran's knee pain was 
assessed to be due to degenerative joint disease.  X-rays 
taken in March 2002 confirmed the presence of moderately 
severe osteoarthritis of the left knee. 

At the time of examination in April 2002, the veteran 
complained of left knee problems.  He described constant 
pain, with flare-ups during increased activities.  He stated 
that his flare-ups were relieved by rest.  The veteran 
manifested left leg flexion to 110 degrees and extension to 
zero degrees.  There was no evidence of heat, redness, 
drainage, effusion, abnormal movement, instability or 
weakness upon physical examination of the left knee.  The 
examiner noted slight left knee swelling.  The examination 
report shows that pain affected the veteran's range of motion 
on his left knee bilaterally, but it was not additionally 
affected by fatigue, weakness, lack of endurance, or 
incoordination.  McMurray's sign was positive.  

At the time of the April 2003 VA examination, the veteran 
again complained of pain and swelling in his knee at the end 
of the day, as well as difficulty climbing stairs.  The VA 
examiner noted the veteran's complaints that it was 
increasingly difficult to perform his duties as a machinist 
foreman.  The veteran reported treatment with Ibuprofen and 
bed rest as needed and the occasional use of a cane or knee 
brace.  Examination revealed a normal gait, without signs of 
unusual weight bearing on the feet.  The left knee appeared 
within normal limits.  The veteran demonstrated left leg 
flexion to 130 degrees, with pain beginning at 110 degrees.  
Extension was to zero degrees.  Drawer and McMurray's signs 
were normal.  There was no evidence of recurrent subluxation, 
locking pain or joint effusion, to include based on X-rays.  
The VA examiner noted that the left knee was not additionally 
limited by weakness, incoordination, lack of endurance, 
fatigue, or pain.  There was no left knee ankylosis.  

As a result of the foregoing evidence, the Board finds that 
the veteran's left knee, status post-meniscectomy, manifests 
only slight knee impairment in the form of painful motion 
with some swelling.  First, although currently assigned a 10 
percent rating under Diagnostic Code 5257, the veteran does 
not actually objectively demonstrate any recurrent 
subluxation or lateral instability.  The historical record, 
to include the results of VA examination in April 1974, are 
consistent in showing the absence of objective evidence of 
instability or subluxation to support evaluation pursuant to 
Diagnostic Code 5257.  

The Board emphasizes that in determining the proper rating to 
be assigned for a given disability, the Board may only 
consider those factors which are included in the rating 
criteria provided by regulations for rating that disability.  
To do otherwise would be error as a matter of law.  Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 
2 Vet. App. 625, 628 (1992).  In this case, it appears that, 
absent any objective evidence of instability or subluxation, 
the 10 percent rating was assigned based on recognition that 
the veteran does manifest slight left knee impairment due to 
pain with motion.  As further discussed herein below, the 
veteran's objective symptoms of pain with motion are not 
shown to be of a severity more nearly approximating a 
moderate degree of disability, and, in any case, absent 
evidence of moderate impairment due to instability or 
subluxation, a higher rating is not warranted based on 
consideration of Diagnostic Code 5257.  

To that end the Board notes that the assignment of a 
particular diagnostic code is "completely dependent on the 
facts of a particular case."  Butts v. Brown, 5 Vet. App. 
532, 538 (1993).  One diagnostic code may be more appropriate 
than another based on such factors as an individual's 
relevant medical history, the current diagnosis, and 
demonstrated symptomatology.  See Pernorio v. Derwinski, 
2 Vet. App. 625, 629 (1992).  Thus, the Board has considered 
the propriety of assigning a higher, or separate, rating 
under another diagnostic code.  See Tedeschi v. Brown, 7 Vet. 
App. 411, 414 (1995).

A review of service records reflect that the veteran 
underwent surgery to remove the semilunar cartilage.  
38 C.F.R. § 4.71a, Diagnostic Code 5259 (2003) provides for a 
maximum 10 percent rating assignment based on symptomatic 
removal of the semilunar cartilage.  The Board acknowledges 
the veteran's left knee to be symptomatic, however, such 
symptoms of pain with motion are the very basis for the 
current 10 percent rating assignment.  To assign a separate 
10 percent rating under Diagnostic Code 5259 would thus 
doubly compensate the veteran for the same symptoms already 
considered and violate the rule against pyramiding.  See 
38 C.F.R. § 4.14.  The veteran is, in effect, entitled to 
assignment of only one 10 percent rating based on 
manifestations of painful motion in his left knee.

The Rating Schedule does provide that with dislocations and 
frequent episodes of locking, pain or effusion into the joint 
after semi lunar cartilage removal, a 20 percent rating may 
be assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5258 (2003).  
In this case, however, and as further discussed herein below, 
the record is entirely absent evidence of left knee 
dislocations, locking or episodes of effusion.  In fact, the 
most recent X-ray evidence ruled out evidence of joint 
effusion or subluxations.  As such, there is no competent 
evidence supporting assignment of a 20 percent rating under 
Diagnostic Code 5258.

The Board next notes that although the claims file contains 
X-ray evidence of arthritis, the currently assigned 10 
percent rating is the schedular maximum for arthritis in one 
joint.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  

The Board has considered entitlement to a higher evaluation 
based on motion limitation pursuant to Diagnostic Codes 5260 
or 5261.  In this case, however, the competent medical 
evidence demonstrates no limitation in the veteran's left 
knee extension, and, the maximum limitation of left knee 
flexion shown in the current record is to 110 degrees.  That 
degree of limited flexion would not warrant assignment of 
even a noncompensable rating under Diagnostic Code 5260.  As 
such, an increased rating based on motion limitation itself 
is not warranted.  

Significantly, the competent medical evidence setting out 
such ranges of motion includes findings and conclusions 
relevant to whether the veteran's left knee motion is 
additionally limited due to pain.  The evidence shows that 
the veteran retains pain-free motion to 130 degrees and that 
any additional loss of motion due to pain on use or during 
flare-ups results in flexion to only 110 degrees.  There is 
no competent medical evidence showing that left knee motion 
is additionally limited on use or during flare-ups.  The 
Board further emphasizes specific findings made by the 
competent medical professionals, noting the absence of 
objective findings related to weakness, fatigue, redness, 
atrophy, etc. indicative of additional functional loss, or 
any objective symptoms beyond one note of slight swelling.  
As such, the evidence does not show that the veteran warrants 
assignment of an increased rating on this basis.  
38 C.F.R. §§ 4.40, 4.45.  

Nor, in this case, are separate ratings warranted insofar as 
the record shows the absence of both instability/subluxation 
and of arthritis resulting in at least noncompensable motion 
limitation under Diagnostic Codes 5260/5261.  

In sum, the veteran's left knee disability is objectively 
manifested by X-ray evidence of arthritis and by pain 
resulting in some limitation of motion and with some slight 
swelling.  The evidentiary record is consistent, however, in 
showing the absence of objective clinical evidence of 
subluxation, instability, motion limited to at least 60 
degrees flexion or five degrees extension, or any additional 
functional limitations due to left knee manifestations.  
Thus, the Board finds that any functional loss due to pain 
has already been compensated for in the veteran's current 10 
percent evaluation, awarded based on recognition of a slight 
impairment in knee function due to pain with motion.  

Consideration has also been given to the potential 
application of other various provisions of 38 C.F.R. Parts 3 
and 4 (2003).  However, the Board finds no basis upon which 
to assign a higher disability evaluation.  There is no 
evidence of neurologic involvement, the veteran does not 
complain of any symptomatic scarring residual to his in-
service surgery decades earlier, and, no other diagnostic 
codes are shown to be applicable based on the nature of the 
symptoms complained of by the veteran and documented in the 
medical evidence of record.  

The Board has also considered whether the case should be 
referred for extra-schedular consideration.  An extra-
schedular disability rating is warranted if the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization that application of the 
regular schedular standards would be impracticable.  38 
C.F.R. § 3.321(b)(1) (2003).  In this case, the veteran has 
not indicated that he missed time from work due to his left 
knee disability.  In fact, the evidence shows that the 
veteran continues to work as a machinist foreman, as he has 
for the past 15 years.  Nor does the record reflect any 
hospitalizations for this disability.  Rather, the medical 
evidence shows that any objective manifestations of the 
veteran's left knee disability are exactly those contemplated 
by the schedular criteria.  In sum there is no indication in 
the record that the average industrial impairment from the 
disability would be in excess of that contemplated by the 
assigned evaluation.  Therefore, the Board has determined 
that referral of this case for extra-schedular consideration 
is not in order.

The Board has considered the applicability of the benefit of 
the doubt doctrine.  However, as the preponderance of the 
evidence is against the veteran's claim for increase, that 
doctrine is not applicable in the instant appeal.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7.


ORDER

An increased rating for left knee, status post-meniscectomy, 
is denied.  


	                        
____________________________________________
	J. M. Daley
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



